Title: From George Washington to Tobias Lear, 1 October 1792
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon. Octr 1st 1792

Expecting this letter will find you in Philadelphia—I wish you wd begin in time to compare all my Speeches in Congress with the subsequent Acts of that body; that I may see what parts of them have passed altogether unnoticed, or which have been only partially noticed; thereby enabling me to judge whether any, and what parts of them should be brought forward again. It is my request also, that you would note everything that may occur to you as fit subjects of information, or for recommendation at the opening of the Session—and such other matters as result from the Laws with wch it is proper to make the Legislature or the Senate acquainted. I want to have all the materials collected for my Communications previous to my arrival, that when the whole are before me I may select & digest into order, such as will be proper for my Speech.

It is my present intention to commence my journey to Philadelphia on this day week; & to spend that, and part of the following day in George Town; but whether I shall be able to do it is not absolutely certain, as yet. William and Richard have both been confined to their rooms, and mostly to their beds for ten or twelve days with intermittant fevers; which, never before yesterday, was moderate enough to admit the Bark which makes it doubtful at this moment whether they will be in condition to undertake the journey if they keep well, & a return of the fever I am sure will prevent it. As to poor George I shall say nothing—His fate is unquestionably fixed, and Fanny’s, from prest appearances, is very unpromisg probably terminating in the same disorder. These occurrances throws my private Affairs into considerable embarrassment; But as they, especially the Major, is not likely to get better, and if they do will spend the winter at her fathers, I must leave them in it, as there is no remedy at present.
The light house on Cape Henry, in this State, will soon want a Keeper, & if my memory serves me many have offered. Pray examine the characters and have them ready to be decided on by the time I arrive.
Mrs Washington went up this Morning to bid Mrs Stuart (who has lately added a Son to the family) farewell—My best wishes attend Mrs Lear yourself and the Child and I am—Dear Sir Your sincere friend and Affecte Servant

Go: Washingt⟨on⟩

